Johnson, J.,
dissenting: I respectfully dissent, because I believe that giving effect to a statute’s plain and unambiguous language means to read the words literally, not figuratively, especially where due process and the rule of lenity are in play. Further, I take issue *336with the majority’s declaration that K.S.A. 8-1514(a) creates an absolute liability offense.
Beginning with the plain and unambiguous language of K.S.A. 8-1514(a), it directs that “a vehicle shall be driven upon the right half of the roadway.” (Emphasis added.) Literally, that would mean that, on a 20-foot-wide roadway, the vehicle would have to be driven on the right 10 feet, regardless of what might be painted on the road’s surface. K.S.A. 8-1514(a) does not refer to a “lane” on the roadway. Cf. K.S.A. 8-1522(a) (“A vehicle shall be driven as nearly as practicable entirely within a single lane . . . .”). It does not refer to tire “center line of the roadway,” as does a provision later in the same statute. See K.S.A. 8-1514(c) (upon roadways with 4 or more lanes, “no vehicle shall be driven to the left of the center line of the roadway”). Yet, the majority appears to measure whether Garza complied with K.S.A. 8-1514(a) by looking at the evidence of whether Garza’s vehicle crossed over the double-yellow “cen-terline” and whether die officer saw Garza driving in the officer’s “lane.”
Contrary to the majority’s assertion that K.S.A. 8-1514(a) is the more specific statute, the concepts of lanes and centerlines are only specific to other statutory provisions, e.g., K.S.A. 8-1522. Indeed, K.S.A. 8-1514(a) begins with the disclaimer that it only applies to “all roadways of sufficient width.” That proviso makes scant sense in die context of “any roadway [tiiat] has been divided into two (2) or more clearly marked lanes for traffic.” K.S.A. 8-1522. Rather, the prefatory qualification indicates to me that the legislature intended K.S.A. 8-1514(a) to be the general provision applicable to all roadways, including those that have no lane markings or no hard surface.
In otiier words, while the determination of whether Garza drove his vehicle “left of center” might be applicable to K.S.A. 8-1514(a), a determination of whether Garza “drove left of the center line” is not. I did not see any evidence in the record that the centerline here was actually painted at die center of the roadway. Moreover, even if the two yellow lines are, respectively, equidistant from the edges of the roadway, the center of the roadway would fall in between the two lines. Accordingly, Garza could have driven upon *337the right yellow line—touched the line as the district judge found—and still have been in compliance with K.S.A. 8-1514(a)’s directive to drive on “the right half of the roadway.”
The majority’s interpretation of K.S.A. 8-1514(a) in terms of other statutoiy provisions, i.e., reading right half of the roadway to mean entirely within a single lane, does not feel like due process of law. Moreover, the majority appears to be giving the State the benefit of an assumption that the centerline is the measure of the right half of the roadway. In my view, that turns the rule of leniiy on its head. The statute should be strictly construed in Garza’s favor. Accordingly, on remand, I would direct that the district court determine whether the State has proved that Garza failed to drive on the right half of the roadway, rather than whether the vehicle crossed over the centerline.
Finally, I want to address the majority’s reference to the holding in State v. Hopper, 260 Kan. 66, Syl. ¶ 2, 917 P.2d 872 (1976), that K.S.A. 8-1514(a) is an absolute liability offense, albeit I doubt that it makes any difference in this case. If the police officer observed Garza driving on the left side of the roadway for no apparent reason, an investigatory detention was warranted regardless of Garza’s state of mind. Nevertheless, I would point out that Hopper was decided in 1976. More recently, we exercised more restraint in declaring strict liability crimes. In State v. Lewis, 263 Kan. 843, 857, 953 P.2d 1016 (1998), we observed that our criminal code was based almost entirely on the recommendations of the Kansas Judicial Council and that those recommendations included the following comment: “ ‘[K.S.A. 21-3204] represents an effort to limit strict liability crimes to those situations where the penalty is relatively mild and where the legislature has clearly indicated an intention to dispense with criminal intent.’ ” (Emphasis added.) Granted, even more recently we retreated from the requirement of a clearly indicated legislative intent to return to our practice of divining on our own when absolute liability is inherently indicated by a statute. See State v. Greever, 286 Kan. 124, 138, 184 P.3d 788 (2008). Still, it seems counterintuitive to say there is absolute liability for fading to drive on the right half of the roadway when the legislature has set forth a number of exceptions to that directive *338and explicitly made sufficient roadway width a condition precedent to liability. I would forego the holding on absolute liability.